                                                                                Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                             PANAMA CITY DIVISION



UNITED STATES OF AMERICA

v.                                               CASES NO. 5:16cr13-RH-HTC
                                                           5:18cv136-RH-HTC
TIMOTHY WADE COFFELL,

                  Defendant.

_________________________________/


                    ORDER DENYING THE § 2255 MOTION AND
                  DENYING A CERTIFICATE OF APPEALABILITY


         The defendant moved under 28 U.S.C. § 2255 for relief from his judgment

of conviction. The motion came before the court on the magistrate judge’s report

and recommendation, ECF No. 115. No objections were filed. The order of April

3, 2021 provided for further notice to the defendant, but he still filed no objections.

         As set out in the report and recommendation, the defendant has completed

service of his prison sentence and apparently has abandoned the motion for relief.

This order accepts the report and recommendation, adopts it as the court’s opinion,

and denies the § 2255 motion.

         A defendant may appeal the denial of a § 2255 motion only if the district

court or court of appeals issues a certificate of appealability. Under 28 U.S.C.

Cases No. 5:16cr13-RH-HTC and 5:18cv136-RH-HTC
                                                                                    Page 2 of 3




§ 2253(c)(2), a certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” See Miller-El v.

Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v.

Taylor, 529 U.S. 362, 402-13 (2000) (setting out the standards applicable to a

§ 2254 petition on the merits). As the Court said in Slack:

              To obtain a COA under § 2253(c), a habeas prisoner must make a
              substantial showing of the denial of a constitutional right, a
              demonstration that, under Barefoot, includes showing that
              reasonable jurists could debate whether (or, for that matter, agree
              that) the petition should have been resolved in a different manner
              or that the issues presented were “adequate to deserve
              encouragement to proceed further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         The defendant has not made the required showing. This order thus denies a

certificate of appealability.

         IT IS ORDERED:




Cases No. 5:16cr13-RH-HTC and 5:18cv136-RH-HTC
                                                                                Page 3 of 3




         1. The defendant’s amended motion for relief under 28 U.S.C. § 2255, ECF

No. 89, is denied without prejudice.

         2. The clerk must enter judgment.

         3. A certificate of appealability is denied.

         SO ORDERED on May 4, 2021.

                                                 s/Robert L. Hinkle
                                                 United States District Judge




Cases No. 5:16cr13-RH-HTC and 5:18cv136-RH-HTC
